Citation Nr: 0507042	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the neck, including myositis of back muscles 
and injury to Muscle Group XXIII, currently evaluated as 
20 percent disabling.  

2.  Entitlement to service connection for degenerative 
changes of the cervical spine secondary to residuals of a 
gunshot wound of the neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service form June 1967 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The record indicates that the veteran requested a 
hearing before the Board scheduled to be held at the RO in 
May 2004, but the day prior to the hearing withdrew his 
hearing request because of illness.  His representative 
requested that the case be forwarded to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the veteran filed his initial 
service connection claim in July 1969.  At that time, VA had 
incomplete service medical records, but the veteran's April 
1969 service separation examination report, which was of 
record, included the veteran's history of a having been shot 
through the neck in Vietnam in April 1968.  Examination 
showed entrance and exit scars in the neck.  The examiner 
summarized the diagnosis as gunshot wound of the neck, 
posterior aspect, and advised the veteran to go to VA for 
follow-up as needed.  The veteran's DD Form 214, which was of 
record, showed that the veteran had been awarded the Purple 
Heart and included the remark "Wounds - flesh wound to neck  
- 12 April 68 - Republic of Vietnam."  

After a VA examination in December 1969, which showed an 
entrance scar posteriorly in the left neck with two scars in 
the right posterior neck where two pieces came out, the RO, 
in a rating decision dated in February 1970, granted service 
connection for residuals of a gunshot wound of the neck and 
assigned a 20 percent rating for gunshot wound, posterior 
neck, with myositis of back muscles, moderately severe 
injury, Muscle Group XXIII.  The 20 percent rating has been 
in effect from the day following the veteran's separation 
from service in June 1969.  

The veteran filed his increased rating claim in September 
1998 stating that he had constant neck pain and his neck had 
become so bad that he could hardly move it.  After a VA 
examination, the RO denied an increased rating on the basis 
that there was no evidence of impairment of Muscle Group 
XXIII and denied secondary service connection for 
degenerative changes of the cervical spine.  The veteran's 
disagreement with the RO's decision led to this appeal.  

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  On receipt of 
a claim for benefits VA will notify the veteran of the 
evidence that is necessary to substantiate the claim.  VA 
will also inform the veteran which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.  

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (CAVC) pointed out that although the statute and 
regulation provide that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits, in cases 
where such notice was not mandated at the time of the initial 
agency of original jurisdiction (AOJ) notice, the AOJ did not 
err in not specifically complying with 38 U.S.C.A. § 5103a 
and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had occurred.  

In the same decision, the CAVC held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, there is no indication that the RO has taken 
any action to provide the veteran the notice required by 
38 U.S.C. § 5103, nor has the RO requested the veteran to 
provide any evidence in his possession that pertains to his 
claims.  This must be done.  

Although the RO did succeed in obtaining some additional 
service medical records during the appeal period, none now in 
the record documents treatment or evaluation of the gunshot 
wound the veteran received in April 1968.  In this regard, 
the AMC should request that, if possible, the veteran 
identify the specific hospital(s) at which he was treated, 
including any field hospital, evacuation hospital, or general 
hospital.  With any specific hospital identifier the veteran 
can provide, the AMC should take action to obtain clinical, 
that is, hospital records that may be available from a 
Federal repository.  While the RO did provide the veteran 
with a VA examination, the Board believes an additional 
examination is in order because of ambiguities in the May 
1999 VA examination report.  In the report, the physician 
stated, "the muscles entered were the superficial muscles of 
the base of the neck, most probably the trapezius muscle," 
and later stated under diagnosis, "gunshot wound to the base 
of the neck, superficial, entry of possibly the triceps 
muscle, entered on the left, exited in two area on the left 
side."  These statements are internally inconsistent as to 
muscles involved, and the diagnosis is inconsistent with the 
findings at the December 1969 VA examination where the 
physician said the two exit scars were on the right posterior 
neck.  It is the opinion of the Board that a VA examination 
should be obtained wherein the examiner clearly identifies, 
to the extent possible, all muscles involved in the gunshot 
wound.  Also after examination, a medical opinion, with 
supporting rationale, should be obtained concerning the 
etiology of any current degenerative changes of the cervical 
spine.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the veteran 
and request that, if possible, he 
identify the field hospital, evacuation 
hospital, and/or general hospital, at 
least as to specific location, where he 
received treatment for the gunshot wound 
of the neck he received in April 1968 in 
service.  The AMC should also ask the how 
long he was hospitalized.  If the veteran 
is able to provide identifying 
information, the AMC should take action 
to obtain clinical, i.e., hospital 
records for the veteran related to 
treatment for his April 1968 gunshot 
wound.  All action should be documented 
fully in the claims file.  

The AMC should notify the veteran that he 
should identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
from which he has received treatment for 
his service-connected gunshot wound 
residuals since September 1997 and those 
from which he has received treatment or 
evaluation of degenerative changes of the 
cervical spine at any time since service.  
With release authorization, the AMC 
should obtain and associate with the 
claims file copies of records identified 
by the veteran.  If the AMC is unable to 
obtain any non-VA records identified by 
the veteran, it should so advise the 
veteran and notify him that it is 
ultimately his responsibility to provide 
evidence in support of his claim.  

The AMC should notify the veteran that 
evidence needed to substantiate his 
increased rating claim is lay or medical 
evidence showing that disability of neck 
muscles injured by the in-service gunshot 
wound has increased in severity or that 
myositis of back muscles has increased in 
severity.  The AMC should notify the 
veteran that evidence needed to 
substantiate the claim for secondary 
service connection for degenerative 
changes of the cervical spine is a 
medical opinion wherein the medical 
professional determines that it is at 
least as likely as not that any current 
degenerative changes of the cervical 
spine were caused or chronically worsened 
by the in-service gunshot wound of the 
posterior neck or residuals thereof, 
including, but not limited to, the 
service-connected myositis of the back.  
The rationale for the opinion should be 
explained, and the opinion should take 
into account the veteran's history and 
medical records during and after service.  
The veteran should be notified that VA 
will arrange for VA examination and 
obtain a VA medical opinion, but that it 
is ultimately his responsibility to 
obtain evidence that substantiates his 
claims.  

The AMC should request that the veteran 
provide any evidence in his possession 
that pertains to his claims.  

2.  Thereafter, the AMC should arrange 
for VA examination to determine the 
severity of the veteran's service-
connected residuals of a gunshot wound of 
the posterior neck, including myositis of 
back muscles, and the etiology of any 
current degenerative changes of the 
cervical spine.  All indicated studies 
should be performed.  The examiner should 
identify, specifically, all muscles 
involved, including, but not limited to, 
the muscle at the location of the 
entrance scar and the muscle(s) at the 
locations of the exit scars.  In 
addition, after examination of the 
veteran and review of the record, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current degenerative changes of the 
cervical spine were caused or chronically 
worsened by the in-service gunshot wound 
of the posterior neck or residuals 
thereof, including, but not limited to, 
the service-connected myositis of the 
back.  The claims file must be provided 
to the examiner for review of pertinent 
documents, and that it was available and 
reviewed should be noted in the 
examination report.  

3.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
the AMC should readjudicate entitlement 
to an increased rating for residuals of a 
gunshot wound of the neck, including 
myositis of back muscles, and entitlement 
to secondary service connection for 
degenerative changes of the cervical 
spine.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the AMC should issue an 
appropriate supplemental statement of the 
case, and the veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


